Citation Nr: 0720180	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease with a history of mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January 2001 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at personal hearings at the RO in June 
2002 and June 2004.

The claim for service connection for heart disease with a 
history of mitral valve prolapse was previously denied by the 
RO in November 1992.  The veteran submitted his claim to 
reopen in September 2000.  During the pendency of the appeal, 
the RO reopened this claim and denied it on the merits in the 
August 2003 Supplemental Statement of the Case (SSOC).  
However, the Board must determine itself whether new and 
material evidence has been submitted to reopen a claim, 
regardless of the finding of the RO.  See Barnett v. Brown, 8 
Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, that issue is as characterized 
on the first page of this decision.

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for heart disease with a history of mitral valve 
prolapse is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required by the 
appellant.




FINDINGS OF FACT

1.  Diabetes mellitus has not to be related to the veteran's 
period of active military service.

2.  Post-traumatic stress disorder has not been competently 
shown to be related to the veteran's period of service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) 
(2006).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.304(f)(3) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2001, November 2002, and March 2003, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The March 2001, 
November 2002, and March 2003 letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2001, November 
2002, and March 2003 letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, February 2002 and March 2004 SOCs and July and 
September 2002, August 2003, June and September 2004, and 
July and December 2006 SSOCs provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was provided with notice of 
the provisions of Dingess in the July 2006 SSOC.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), which includes the criteria for a 
diagnosis of PTSD.  

Where the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The regulation provides in detail further guidance on 
establishing service connection for PTSD based on in-service 
personal assault, including types and categories of evidence 
potentially pertinent to proving the fact of the stressor, 
means to gather that evidence, and instruction to VA on 
obtaining medical a medical opinion whether the evidence 
adduced indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 
(M21-1), Part III, 5.14c (8)-(9)).  The Board notes that the 
aforementioned provisions of M21-1 have been rescinded and 
reissued as amended in a manual rewrite (MR).  See M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), 
entitled "Developing Claims for Service Connection for PTSD 
Based on Personal Trauma."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Diabetes mellitus

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  These did not show any 
complaints, symptoms, or treatment for diabetes mellitus.  
The separation examination of July 1966 did not note any 
findings of diabetes.

The post-service treatment records show that diabetes 
mellitus was diagnosed in the late 1980's.  The veteran has 
claimed that he was exposed to herbicides during his service 
in Korea.  During the June 2004 personal hearing, he said 
that he had been in area that had been sprayed with Agent 
Orange and that he had handled thousands of barrels of Agent 
Orange and/or DDT, some of which were leaking.  While his DD 
Form 214 listed his military occupational specialty as 
Chaplain's Assistant, he noted that he had been made a clerk 
typist.

After a careful review of the evidence of record, the Board 
finds that service connection for diabetes mellitus has not 
been established.  As noted above, the veteran has contended 
that service connection should be awarded to his diagnosed 
diabetes mellitus as related to exposure to Agent Orange 
while he was serving in Korea during his 1965 to 1966 period 
of service.  Because the veteran did not serve in Vietnam, he 
cannot be presumed to have been exposed to an herbicide agent 
pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

The evidence of record indicates that the veteran served in 
Korea during his 1965 to 1966 period of service.  The 
Department of Defense has provided VA with a list of 
locations outside Vietnam where Agent Orange was used.  This 
substance was used along the demilitarized zone (DMZ) in 
Korea from April 1968 to July 1969.  The number of personnel 
so exposed amounted to 12,056, and they all served in a 
specific list of units.  The units in the area included the 
following:

*	The four brigades of the 2nd Infantry Division, which 
included the following units:

i.	1-38 Infantry
ii.	2-38 Infantry
iii.	1-23 Infantry
iv.	2-23 Infantry
v.	3-23 Infantry
vi.	3-32 Infantry
vii.	109th Infantry
viii.	209th Infantry
ix.	1-72 Armor
x.	2-72 Armor
xi.	4-7th Cavalry

*	The 3rd Brigade of the 7th Infantry Division, which 
included the following units:
i.	1-17th Infantry
ii.	2-17th Infantry
iii.	1-73 Armor
iv.	2-10th Cavalry

*	Field Artillery, Signal, and Engineer troops were 
supplied as support personnel as required.

The record indicates that the veteran did not serve in Korea 
during the requisite time period.  In addition, the service 
department verified in December 2002 that there was no record 
confirming that the veteran had been exposed to herbicides 
during his period of service.  Therefore, it cannot be found 
that the veteran was so exposed during service, and therefore 
presumptive service connection for diabetes mellitus under 
the provisions of 38 C.F.R. § 3.309(e) cannot be awarded.

There is also no indication in the record that diabetes 
mellitus was either present in service or to a compensable 
degree within one year after the veteran's separation from 
service.  The objective record does not show that diabetes 
was found in service, and it was not diagnosed until the late 
1980's, over 20 years after discharge from service.  As a 
consequence, there is no evidence upon to which to base an 
award of service connection on either a direct or presumptive 
basis.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes mellitus.

B.  PTSD

The veteran asserts that he was kicked in the chest by a 
Korean Marine in 1966, and that this was the source of his 
PTSD.  A review of the record notes that on June 2, 1966, he 
was seen for a minimal soft tissue injury to the right chest 
wall, having been been kicked by a Marine two days 
previously.  Therefore, the Board concedes that the stressor 
claimed by the veteran occurred in service.  The question in 
this case is whether the veteran suffers from PTSD and, if 
so, whether this disorder is related to the claimed in-
service stressor.

The SMRs indicate that on June 2, 1966, the veteran was 
admitted for episodes of agitated and erratic behavior.  On 
June 6, he noted that he had joined the Army because he had 
been unable to find a job.  Since his arrival in Korea, his 
performance, dependability, and motivation had been 
unsatisfactory.  He stated that his girlfriend in the U.S. 
had committed suicide one month before; while he had been 
offered compassionate leave, he had refused it.  Since then, 
he had been resentful of the Army.  He had taken an overdose 
of Aspirin and had written two suicide notes.  Prior to this 
admission, he had been functioning poorly in his unit. He had 
been apprehended by the Provost Marshall for being 
intoxicated.  His personal hygiene was poor.  He was 
diagnosed with emotional instability reaction, which was not 
related to his line of duty and had existed prior to his 
service.  The physician noted that he was mentally able to 
understand.  He was noted to have a character and behavior 
disorder that was not amenable to hospitalization, treatment 
in a military setting, or by disciplinary action.  His 
condition was noted to be a deficiency in his personality 
development for such severity as to render him unsuitable to 
service.

After service, the veteran was treated in 1992 for 
depression.  He was afforded a psychiatric examination in 
October 2002.  He reported symptoms of anxiety, panic 
attacks, and a sleep disturbance.  He was oriented in four 
spheres, his mood was level, and his affect was congruent to 
his mood.  His speech was coherent and he displayed no 
psychotic symptoms.  He said that he had been walking down a 
street in Korea with another soldier when he had been kicked 
by a Korean Marine for no apparent reason.  He also referred 
to having a wife he thought was French (who was actually 
Korean) , a father-in-law, and a child.  It was his failure 
to get her a passport out of Korea that caused him to take an 
overdose of Aspirin.  He also stated that she had been killed 
by an explosion when the North Koreans had crossed over the 
Demilitarized Zone.  None of his statements concerning this 
wife were supported in the objective record.  The examiner 
commented that the veteran displayed some symptoms of PTSD; 
however, he had not been involved in combat.  The only 
possible traumatic event was being kicked in the chest.  He 
had been diagnosed in the past with a bipolar disorder and 
manic depression.  During the two-hour long interview, the 
veteran had not exhibited any signs of manic depression.  
There was no Axis I diagnosis; the Axis II diagnosis was 
histrionic personality disorder.

VA outpatient treatment records developed between 2003 and 
2004 note diagnoses of bipolar disorder, anxiety disorder, 
and PTSD.  A VA examination was then conducted in July 2006.  
He was noted to have been treated in 1992, 1995, and 1999 for 
depression.  He said that he was taking medications for 
dreams, depression, and anxiety.  His symptoms included 
trouble sleeping and bad dreams.  He claimed that he had had 
"problems" with a Sergeant Major in service, and that he 
had been sent to a psychiatric unit after he had asked to be 
allowed to leave service.  The examiner noted that the SMRs 
showed a character disorder and a deficiency in his 
personality.  He had been diagnosed with an emotional 
instability reaction.  He said that he used to get hangovers 
because of excessive alcohol abuse, which had resulted in 
personal troubles.  He also claimed to have a boot imprint on 
his chest cartilage that was supposedly present on ultrasound 
(this was not supported by the evidence in the claims 
folder). 

The mental status examination showed unremarkable psychomotor 
activity, his speech was clear and coherent, and he was 
cooperative and attentive.  His affect was constricted and he 
was fully oriented.  His thought processes were unimpaired 
and the content of those thoughts was unremarkable.  He 
reported trouble sleeping; he denied any hallucinations.  He 
claimed that he had panic attacks, but what he described was 
not consistent with panic attacks (he would get shortness of 
breath, jerking movements, and he felt that others were 
looking at him or talking about him).  The examiner said that 
the veteran was not a reliable source of information.  The 
veteran commented that he withdrew from people because he did 
not want to be near them, not because they triggered any 
memories of his reported traumatic event.  He worried about 
not fitting in and was lonely.  He felt guilt but no sense of 
worthlessness.  The examiner also noted that the veteran's 
descriptions of the stressful event were often inconsistent 
with each other.  As for PTSD symptoms, the examiner noted 
that the veteran did not have any recurrent distressing 
dreams of his reported stressor.  The diagnoses were bipolar 
disorder and personality disorder, not otherwise specified.

After a careful review of the evidence of record, it is found 
that service connection for PTSD is not established.  As 
noted, the service medical records do show that he was seen 
two days after having been kicked in the chest, at which time 
he sustained a minimal soft tissue injury to the right chest 
wall.  Therefore, we may accept that the event the veteran 
described as stressful had occurred.  However, while there 
are some references to PTSD, as well as a bipolar disorder 
and a personality disorder, in the VA outpatient treatment 
records, two VA examinations (conducted in 2002 and 2006) 
have been adverse to a diagnosis of PTSD.  The 2002 VA 
examination made no Axis I diagnosis, and the 2006 
examination found a bipolar disorder.  Therefore, given the 
lack of a confirmed diagnosis, service connection for PTSD 
cannot be awarded.


The Board does note that a personality disorder was present 
in service, and such a disorder appears to currently exist.  
However, pursuant to 38 C.F.R. § 3.303(c), personality 
disorders as such are not diseases or injuries within the 
meaning of the applicable legislation; therefore, service 
connection for them cannot be awarded.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides (Agent Orange) is 
denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.



REMAND

The veteran claims that he has submitted new and material 
evidence to reopen his claim for service connection for heart 
disease with a history of mitral valve prolapse.  The Court 
of Appeals for Veterans Claims issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 ( 2006) during the pendency of this 
appeal, which addressed the appropriate VCAA notice to be 
provided in cases of requests to reopen claims.  The Court 
found that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess, supra).  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.

Such notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  In the instant case, the VCAA notices sent to the 
veteran in March 2001 and March 2003 did not comply with the 
provisions of Kent.  These notices did not explain why the 
claim had been previously denied and did not provide notice 
of what specific evidence would be needed to address the 
reasons for the prior denial.  It also did not refer to the 
elements to be met in support of the underlying claim for 
service connection, pursuant to Dingess.  Such a compliant 
notice must be provided to the veteran prior to a final 
determination of the claim.

The Board also notes that in the February 2002 SOC the 
veteran was provided with the version of 38 C.F.R. § 3.156(a) 
that became effective on and after August 29, 2001.  However, 
because the veteran's claim to reopen had been received in 
September 2000, he should have been provided with the version 
of this regulation that was in effect prior to August 29, 
2001.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess decision 
that VCAA notice requirements apply to all 
five elements of a service connection 
claim, and the Kent decision concerning 
VCAA notice in cases involving new and 
material evidence.


2.  Once the above-requested action has 
been taken, the veteran's claim that he 
has submitted sufficient new and material 
evidence to reopen his claim for service 
connection for heart disease with a 
history of mitral valve prolapse should be 
readjudicated.  If the claim is denied, he 
and his representative must be provided an 
appropriate supplemental statement of the 
case that includes the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, and then given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


